Name: Commission Implementing Directive 2014/78/EU of 17 June 2014 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  international trade;  trade policy;  environmental policy;  deterioration of the environment
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/23 COMMISSION IMPLEMENTING DIRECTIVE 2014/78/EU of 17 June 2014 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, After consulting the Member States concerned, Whereas: (1) In view of increased international trade and in order to protect plants, plant products and other objects, it is technically justified, consistent with the pest risk involved, to add the harmful organisms Agrilus anxius Gory and Anthonomus eugenii Cano to Section I of Part A of Annex I to Directive 2000/29/EC. (2) In order to protect the production and the trade of plants, plant products and other objects, it is technically justified, consistent with the pest risk involved, to delete the harmful organisms Agrilus planipennis Fairmaire, Citrus greening bacterium and Diaphorina citri Kuway from Section I of Part A of Annex II of Directive 2000/29/EC and to add them to Section I of Part A of Annex I to Directive 2000/29/EC. (3) The presence of the harmful organisms Bursaphelenchus xylophilus (Steiner and BÃ ¼hrer) Nickle et al. and Trioza erytreae Del Guercio poses an unacceptable risk to the production and the trade of plants, plant products and other objects. Therefore, it is technically justified, consistent with the pest risk involved, to move those harmful organisms, from Annex II to Directive 2000/29/EC to Annex I thereto. Information submitted by Portugal shows that those harmful organisms are now known to occur within the Union. Consequently, they should be added to Section II of Part A of Annex I to Directive 2000/29/EC. (4) It is technically justified, consistent with the pest risk involved to delete the harmful organism Monilinia fructicola (Winter) Honey from Section I of Part A of Annex I and Ciborinia camelliae Kohn from Section I of Part A of Annex II to Directive 2000/29/EC since those harmful organisms have spread and are established within a large part of the Union, and no measures are feasible to eradicate them or contain their further spread. (5) It is technically justified, consistent with the pest risk involved to delete the organism Citrus vein enation woody gall from Section II of Part A of Annex II to Directive 2000/29/EC given its observed low impact. (6) Certain plants, plant products and other objects are likely to host the following harmful organisms Agrilus anxius Gory, Agrilus planipennis Fairmaire, Amauromyza maculosa (Malloch), Anthonomus eugenii Cano, Bemisia tabaci Genn. (non-European populations), Bursaphelenchus xylophilus (Steiner and BÃ ¼hrer) Nickle et al., Citrus greening bacterium, Diaphorina citri Kuway, Ditylenchus dipsaci (KÃ ¼hn) Filipjev, Helicoverpa armigera (HÃ ¼bner), Liriomyza huidobrensis (Blanchard), Liriomyza sativae(Blanchard), Liriomyza trifolii (Burgess), Spodoptera eridania (Cramer), Spodoptera frugiperda Smith, Spodoptera litura (Fabricius), Spodoptera littoralis (Boisd.) and Trioza erytreae Del Guercio which are listed or are to be listed in Part A of Annexes I or II to Directive 2000/29/EC. Developments in scientific and technical knowledge, show that the special requirements set out in Part A of Annex IV to Directive 2000/29/EC are inadequate to reduce to an acceptable level, the phytosanitary risk caused by the introduction of those plants, plant products and other objects into the Union, and their movement within the Union. Therefore it is necessary to amend those special requirements and to add additional special requirements. In the case of Bursaphelenchus xylophilus (Steiner and BÃ ¼hrer) Nickle et al. the special requirements set out in Section I of Part A of Annex IV to Directive 2000/29/EC should also be amended to align them with Union rules on internal movement against this harmful organism. (7) As regards certain plants, plant products and other objects not listed in Part A of Annex IV to Directive 2000/29/EC, developments in scientific and technical knowledge, show that their introduction into the Union, and their movement within the Union may pose an unacceptable phytosanitary risk due to their likelihood to host the harmful organisms referred to in recital 6. Therefore it is necessary that those plants, plant products and other objects should be listed in Part A of Annex IV. (8) In addition, the plants, plant products or other objects referred to in recital 6 should be subject to plant health inspections before being introduced, or moved within, the Union. Therefore, those plants, plant products and other objects should be listed in Parts A and B of Annex V to Directive 2000/29/EC. (9) Frequent interceptions at import of Manihot esculenta Crantz, of Limnophila L. and Eryngium L., and of Capsicum L. have shown that the leaves of Manihot esculenta Crantz, the leafy vegetables of Limnophila L. and Eryngium L., and the fruits of Capsicum L. are likely to host harmful organisms listed in Annexes I and II to Directive 2000/29/EC. Therefore those plants should be subject to a plant health inspection before being introduced into the Union and their introduction should only be permitted if they are accompanied by a phytosanitary certificate. Consequently, they should be listed in Section I of Part B of Annex V. (10) Taking into account the revised FAO International Standard for Phytosanitary Measures No. 15 Regulation of wood packaging material in international trade it is considered that the current approach in Directive 2000/29/EC to impose different requirements, depending on whether the wood packaging material is actually in use or not, should be abandoned, since this approach is not anymore technically justified. Section I of Part A of Annex IV to Directive 2000/29/EC should be amended accordingly. (11) Similarly, wood used to wedge or support all types of cargo should be considered a type of wood packaging material, in line with the definitions in the International Standard for Phytosanitary Measures No. 15, since there is no technical justification anymore for regulating it separately from other types of wood packaging material. Section I of Part A of Annex IV to Directive 2000/29/EC should be amended accordingly (12) It is considered that the formulation of the phytosanitary requirements based on a heat treatment of wood and isolated bark need to be amended to clarify that the requested heating time refers to continuous minutes, and that the requested temperature needs to be achieved throughout the entire profile of the wood or isolated bark in order to reach successful elimination of wood-infesting harmful organisms. Section I of Part A of Annex IV to Directive 2000/29/EC should be amended accordingly. (13) The CN codes for coniferous wood need to be updated in Part B of Annex V to Directive 2000/29/EC, to cover coniferous wood of a thickness not exceeding 6 mm, which according to a recent pest risk analysis also poses a risk for the introduction of Bursaphelenchus xylophilus (Steiner and BÃ ¼hrer) Nickle et al.. (14) The names of Pseudomonas solanacearum (Smith) Smith, Lycopersicon lycopersicum (L.) Karsten ex Farw. and citrus greening bacterium should be amended in line with the revised scientific denomination of those organism. Pseudomonas solanacearum (Smith) Smith should be referred to as Ralstonia solanacearum (Smith) Yabuuchi et al.. Lycopersicon lycopersicum (L.) Karsten ex Farw. should be referred to as Solanum lycopersicum L.. The Citrus greening bacterium should be referred to as Candidatus Liberibacter spp., causal agent of Huanglongbing disease of citrus/citrus greening. (15) Council Directive 2007/33/EC (2) establishes measures to be taken against European populations of potato cyst nematodes (Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens) in order to determine their distribution, to prevent their spread and to control them. The current provisions of Directive 2000/29/EC concerning potato cyst nematodes (Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens) should be updated to align with the requirements of Directive 2007/33/EC. Annexes IV and V to Directive 2000/29/EC should therefore be amended accordingly. (16) By Commission Regulation (EC) No 690/2008 (3), certain zones are recognised as protected zones in respect of various harmful organisms. Regulation (EC) No 690/2008 has been amended to take account of the latest developments with regard to the protected zones within the Union and the following harmful organisms: Citrus tristeza virus (European strains), Erwinia amylovora (Burr.) Winsl. et al. and Grapevine flavescence dorÃ ©e MLO. It is therefore necessary to amend Annexes I to V to Directive 2000/29/EC accordingly, to ensure that the requirements concerning protected zones with regard to the respective harmful organisms are consistent. (17) Moreover, several areas within the Union which have been recognised as protected zones with regard to certain harmful organisms, no longer fulfil the requirements because those harmful organisms are now established there. Those areas are the following: the autonomous communities of Castilla la Mancha, Murcia, Navarra and La Rioja, and the Comarca of the Community of Calatayud (Aragon) and the province of Guipuzcoa (Basque Country) (Spain), Friuli-Venezia Giulia and the province of Sondrio (Lombardy) (Italy), the communes of Ohrady, TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (Slovakia) with regard to Erwinia amylovora (Burr.) Winsl. et al.; the Regional Unit of Argolida and Chania (Greece), Corsica (France) and Algarve (Portugal) with regard to Citrus tristeza virus (European strains). Part B of Annex II, Part B of Annex III and Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. (18) In order to protect the production and trade of plants, plant products and other objects, it is technically justified, consistent with the pest risk involved, to add the harmful organisms Dryocosmus kuriphilus Yasumatsu and Thaumatopoea processionea L. to Part B of Annex I to Directive 2000/29/EC. (19) From information provided by Ireland, Portugal and the United Kingdom it appears that the territories of these countries are free from Dryocosmus kuriphilus Yasumatsu, and that those territories fulfil the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to that harmful organism. Part B of Annex I and Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. Similarly, Part B of Annex IV and Part A of Annex V to Directive 2000/29/EC should be amended to introduce requirements for the movement of certain plants, plant products and other objects into the protected zones. (20) From information provided by Ireland and the United Kingdom it appears that the territory of Ireland and part of the territory of the United Kingdom are free from Thaumatopoea processionea L., and that those areas fulfil the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to that harmful organism. Part B of Annex I and Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. Similarly, Part B of Annex IV and Part A of Annex V to Directive 2000/29/EC should be amended to introduce requirements for the movement of certain plants, plant products and other objects into the protected zones. (21) From a recent pest risk analysis carried out by France it emerges that Ips amitinus Eichhof does not pose an unacceptable phytosanitary risk in Corsica (France). Therefore Corsica should be removed from the list of protected zones with regard to this harmful organism. Part B of Annex II and Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. (22) From information provided by the United Kingdom it appears that Cryphonectria parasitica (Murrill) Barr is not present in the Isle of Man, and that the Isle of Man fulfils the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to that harmful organism. Part B of Annex II and Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. (23) A recent pest risk analysis shows that the current requirements for introduction into, and movement within, certain protected zones of plants, plant products and other objects with regard to Cryphonectria parasitica (Murrill) Barr are inadequate to reduce the phytosanitary risk in question to acceptable levels. Those requirements should be updated. Part B of Annex II, Part B of Annex IV, Section II of Part A of Annex V and Section II of Part B of Annex V to Directive 2000/29/EC should be amended accordingly. (24) From information provided by France and Italy, it appears that Picardie (dÃ ©partement de l'Aisne) and Ile de France (communes de Citry, Nanteuil-sur-Marne et SaÃ ¢cy-sur-Marne) and Apulia are free from Grapevine flavescence dorÃ ©e MLO, and they fulfil the conditions set out in point (h) of Article 2(1) of Directive 2000/29/EC for the establishment of a protected zone with respect to that harmful organism. Part B of Annex II and Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. (25) From information provided by Switzerland it appears that Switzerland (except the Canton of Ticino and the Misox Valley) is free from Grapevine flavescence dorÃ ©e MLO. It is therefore appropriate to include Switzerland (except the Canton of Ticino and the Misox Valley) as an area wherefrom plants of Vitis L. may be introduced into protected zones in respect of the organism. Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. (26) Directive 2000/29/EC should therefore be amended accordingly. (27) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I, II, III, IV and V to Directive 2000/29/EC are amended in accordance with the Annex to this Directive. Article 2 Member States shall adopt and publish, 30 September 2014 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 October 2014. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 17 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. (2) Council Directive 2007/33/EC of 11 June 2007 on the control of potato cyst nematodes and repealing Directive 69/464/EEC, OJ L 156, 16.6.2007, p. 12. (3) Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community, OJ L 193, 22.7.2008, p. 1. ANNEX Annexes I, II, III, IV and V to Directive 2000/29/EC are amended as follows: (1) Annex I is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  In heading (a), the following point 1.1 is inserted after point 1: 1.1. Agrilus anxius Gory  In heading (a), the following point 1.2 is inserted after point 1.1: 1.2. Agrilus planipennis Fairmaire  In heading (a), the following point 1.3 is inserted after point 1.2: 1.3. Anthonomus eugenii Cano  In heading (a), the following point 10.5 is inserted after point 10.4: 10.5. Diaphorina citri Kuway  In heading (b), the following point 0.1 is inserted before point 1: 0.1. Candidatus Liberibacter spp., causal agent of Huanglongbing disease of citrus/citrus greening  In heading (c), point 9 is deleted. (ii) Section II is amended as follows:  In heading (a), the following point 0.01 is inserted before point 0.1: 0.01. Bursaphelenchus xylophilus (Steiner and BÃ ¼hrer) Nickle et al.  In heading (a), the following point 10 is inserted after point 9: 10. Trioza erytreae Del Guercio  In heading (b), in point 2 the text Pseudomonas solanacearum (Smith) Smith is replaced by Ralstonia solanacearum (Smith) Yabuuchi et al. (b) Heading (a) of Part B, is amended as follows: (i) The following point 1.2 is inserted after point 1.1: 1.2. Dryocosmus kuriphilus Yasumatsu IRL, P, UK (ii) The following point 5 is inserted after point 4: 5. Thaumatopoea processionea L. IRL, UK (excluding the local authority areas of Barnet; Brent; Bromley; Camden; City of London; City of Westminster; Croydon; Ealing; Elmbridge District; Epsom and Ewell District; Hackney; Hammersmith & Fulham; Haringey; Harrow; Hillingdon; Hounslow; Islington; Kensington & Chelsea; Kingston upon Thames; Lambeth; Lewisham; Merton; Reading; Richmond Upon Thames; Runnymede District; Slough; South Oxfordshire; Southwark; Spelthorne District; Sutton; Tower Hamlets; Wandsworth and West Berkshire) (2) Annex II, is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  Heading (a) is amended as follows:  Point 1.1 is deleted,  Point 8 is deleted,  Point 10 is deleted,  Point 31 is deleted.  In heading (b) point 1 is deleted.  In heading (c), point 7 is deleted.  In point 5.1, of heading (d), the text in the right hand column, Lycopersicon lycopersicum (L.) Karsten ex Farw. is replaced by Solanum lycopersicum L. (ii) Section II is amended as follows:  Heading (b) is amended as follows:  In point 2, the text in the right hand column, Lycopersicon lycopersicum (L.) Karsten ex Farw. is replaced by Solanum lycopersicum L.  In point 9, the text in the right hand column, Lycopersicon lycopersicum (L.) Karsten ex Farw. is replaced by Solanum lycopersicum L.  Heading (d) is amended as follows:  Point 5 is deleted.  In point 15, the text in the right hand column, Lycopersicon lycopersicum (L.) Karsten ex Farw. is replaced by Solanum lycopersicum L.  In point 16, the text in the right hand column, Lycopersicon lycopersicum (L.) Karsten ex Farw. is replaced by Solanum lycopersicum L. (b) Part B is amended as follows: (i) In point 6(a) of heading (a), the text in the third column, protected zone(s), is replaced by the following: EL, IRL, UK (ii) In point 2 of heading (b), the text in the third column, protected zone(s), is replaced by the following: E (except the autonomous communities of Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the Comarca of the Community of Calatayud (Aragon) and the province of Guipuzcoa (Basque Country)), EE, F (Corsica), IRL, I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to, Ohrady, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (iii) Point 0.1 of heading (c) is replaced by the following: 0.1. Cryphonectria parasitica (Murrill) Barr. Wood, excluding wood which is bark-free, isolated bark, and plants intended for planting of Castanea Mill. CZ, IRL, S, UK (iv) Heading (d) is amended as follows:  In point 1, the text in the third column, protected zone(s), is replaced by the following: EL (except the Regional Units of Argolida and Chania), M, P (except Algarve and Madeira)  In point 2, the text in the third column, protected zone(s), is replaced by the following: CZ, FR (Alsace, Champagne-Ardenne, Picardie (dÃ ©partement de l'Aisne), Ile de France (communes de Citry, Nanteuil-sur-Marne et SaÃ ¢cy-sur-Marne) and Lorraine), I (Apulia, Basilicata and Sardinia) (3) Part B of Annex III, is amended as follows: (a) In point 1, the text in the second column, protected zone(s), is replaced by the following: E (except the autonomous communities of Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the Comarca of the Community of Calatayud (Aragon) and the province of Guipuzcoa (Basque Country)), EE, F (Corsica), IRL, I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to, Ohrady, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (b) In point 2, the text in the second column, protected zone(s), is replaced by the following: E (except the autonomous communities of Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the Comarca of the Community of Calatayud (Aragon) and the province of Guipuzcoa (Basque Country)), EE, F (Corsica), IRL, I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to, Ohrady, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands). (4) Annex IV is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  Point 1.1 is replaced by the following: 1.1. Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales), except that of Thuja L. and Taxus L., other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment,  wood of Libocedrus decurrens Torr. where there is evidence that the wood has been processed or manufactured for pencils using heat treatment to achieve a minimum temperature of 82 °C for a seven to eight-day period, but including that which has not kept its natural round surface, originating in Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood has undergone an appropriate: (a) heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core). There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13.1.(ii), or (b) fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3 ) and the exposure time (h), or (c) chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%), and official statement that subsequent to its treatment the wood was transported until leaving the country issuing that statement outside of the flight season of the vector Monochamus, taking into account a safety margin of four additional weeks at the beginning and at the end of the expected flight season, or, except in the case of wood free from any bark, with a protective covering ensuring that infestation with Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. or its vector cannot occur.  Point 1.2 is replaced by the following: 1.2. Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales) in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers, originating in Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood has undergone an appropriate: (a) heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core), the latter to be indicated on the certificates referred to in Article 13.1.(ii), or (b) fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3 ) and the exposure time (h), and official statement that subsequent to its treatment the wood was transported until leaving the country issuing that statement outside of the flight season of the vector Monochamus, taking into account a safety margin of four additional weeks at the beginning and at the end of the expected flight season, or, except in the case of wood free from any bark, with a protective covering ensuring that infestation with Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. or its vector cannot occur.  Point 1.3 is replaced by the following: 1.3 Whether or not listed among the CN codes in Annex V, Part B, wood of Thuja L. and Taxus L., other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, originating in Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood: (a) is bark-free, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or K.D.  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage, or (c) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core). There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13.1.(ii), or (d) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3 ) and the exposure time (h), or (e) has undergone an appropriate chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%).  Point 1.4 is deleted,  Point 1.5 is replaced by the following: 1.5 Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales), other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether actually in use or not in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including that which has not kept its natural round surface, originating in Russia, Kazakhstan and Turkey. Official statement that the wood: (a) originates in areas known to be free from:  Monochamus spp. (non-European)  Pissodes spp. (non-European)  Scolytidae spp. (non-European) The area shall be mentioned on the certificates referred to in Article 13.1.(ii), under the rubric place of origin,  or (b) is bark-free and free from grub holes, caused by the genus Monochamus spp. (non-European), defined for this purpose as those which are larger than 3 mm across, or (c) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or K.D . or another internationally recognised mark, put on the wood or on any wrapping in accordance with the current usage, or (d) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core). There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13.1.(ii), or (e) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3 ) and the exposure time (h), or (f) has undergone an appropriate chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%).  Point 1.6, is replaced by the following: 1.6 Whether or not listed among the CN codes in Annex V, Part B, wood of conifers (Coniferales), other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these conifers,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether actually in use or not in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including that which has not kept its natural round surface, originating in third countries, other than:  Russia, Kazakhstan and Turkey,  European countries,  Canada, China, Japan, the Republic of Korea, Mexico, Taiwan and the USA, where Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. is known to occur. Official statement that the wood: (a) is bark-free and free from grub holes, caused by the genus Monochamus spp. (non-European), defined for this purpose as those which are larger than 3 mm across, or (b) has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule. There shall be evidence thereof by a mark kiln-dried  or K.D  or another internationally recognised mark, put on the wood or on any wrapping in accordance with current usage, or (c) has undergone an appropriate fumigation to a specification approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum wood temperature, the rate (g/m3 ) and the exposure time (h), or (d) has undergone an appropriate chemical pressure impregnation with a product approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the pressure (psi or kPa) and the concentration (%), or (e) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core). There shall be evidence thereof by a mark HT  put on the wood or on any wrapping in accordance with current usage, and on the certificates referred to in Article 13.1.(ii).  In the right hand column of point 1.7, heading (e) is replaced by the following: (e) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core), the latter to be indicated on the certificates referred to in Article 13.1.(ii).  Point 2 is replaced by the following: 2. Wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except raw wood of 6 mm thickness or less, processed wood produced by glue, heat and pressure, or a combination thereof, and dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, coming from third countries, except Switzerland. The wood packaging material shall:  be subject to one of the approved treatments as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 on Regulation of wood packaging material in international trade, and  display a mark as specified in Annex II to that International standard, indicating that the wood packaging material has been subjected to an approved phytosanitary treatment in accordance with this standard.  In point 2.1, the text in the left hand column, is replaced by the following: Wood of Acer saccharum Marsh., including wood which has not kept its natural round surface, other than in the form of:  wood intended for the production of veneer sheets,  chips, particles, sawdust, shavings, wood waste and scrap,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, originating in the USA and Canada.  Point 2.3 is replaced by the following: 2.3. Whether or not listed among CN codes in Annex V, Part B, wood of Fraxinus L., Juglans ailantifolia Carr., Juglans mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold & Zucc., other than in the form of  chips, particles, sawdust, shavings, wood waste and scrap, obtained in whole or part from these trees,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, and furniture and other objects made of untreated wood, originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA Official statement that: (a) the wood originates in an area recognised as being free from Agrilus planipennis Fairmaire in accordance with the procedure referred to in Article 18(2). The name of the area shall be mentioned on the certificates referred to in Article 13.1.(ii), or (b) the bark and at least 2.5 cm of the outer sapwood are removed in a facility authorised and supervised by the national plant protection organisation, or (c) the wood has undergone ionizing irradiation to achieve a minimum absorbed dose of 1 kGy throughout the wood.  Point 2.4 is replaced by the following: 2.4. Whether or not listed among CN codes in Annex V, Part B, wood in the form of chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or in part from Fraxinus L., Juglans ailantifolia Carr., Juglans mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold & Zucc. originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA Official statement that the wood originates in an area recognised as being free from Agrilus planipennis Fairmaire in accordance with the procedure referred to in Article 18(2). The name of the area shall be mentioned on the certificates referred to in Article 13.1.(ii).  Point 2.5 is replaced by the following: 2.5. Whether or not listed among CN codes in Annex V, Part B, isolated bark and objects made of bark of Fraxinus L., Juglans ailantifolia Carr., Juglans mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold & Zucc. originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA Official statement that the bark originates in an area recognised as being free from Agrilus planipennis Fairmaire in accordance with the procedure referred to in Article 18(2). The name of the area shall be mentioned on the certificates referred to in Article 13.1.(ii).  In point 3, the text in the left hand column, is replaced by the following: Wood of Quercus L., other than in the form of:  chips, particles, sawdust, shavings, wood waste and scrap,  casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves where there is documented evidence that the wood has been produced or manufactured using heat treatment to achieve a minimum temperature of 176 °C for 20 minutes  Wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, originating in the USA.  The following points 4.1, 4.2 and 4.3 are inserted after point 3: 4.1 Whether or not listed among CN codes in Annex V, Part B, wood of Betula L., other than in the form of  chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or part from these trees,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, and furniture and other objects made of untreated wood, originating in Canada and the USA where Agrilus anxius Gory is known to occur. Official statement that: (a) the bark and at least 2.5 cm of the outer sapwood are removed in a facility authorised and supervised by the national plant protection organisation, or (b) the wood has undergone ionizing irradiation to achieve a minimum absorbed dose of 1 kGy throughout the wood. 4.2 Whether or not listed among CN codes in Annex V, Part B, wood chips, particles, sawdust, shavings, wood waste and scrap obtained in whole or in part from Betula L. Official statement that the wood originates in a country known to be free of Agrilus anxius Gory. 4.3 Whether or not listed among CN codes in Annex V, Part B, bark and objects made of bark of Betula L., originating in Canada and the USA where Agrilus anxius Gory is known to occur. Official statement that the bark is free from wood.  In point 5, the text in the left hand column, is replaced by the following: Wood of Platanus L., except that in the form of:  chips, particles, sawdust, shavings, wood waste and scrap,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, originating in the USA or Armenia.  In point 6, the text in the left hand column, is replaced by the following: Wood of Populus L., except that in the form of:  chips, particles, sawdust, shavings, wood waste and scrap,  wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, dunnage, whether or not actually in use in the transport of objects of all kinds, except dunnage supporting consignments of wood, which is constructed from wood of the same type and quality as the wood in the consignment and which meets the same Union phytosanitary requirements as the wood in the consignment, but including wood which has not kept its natural round surface, originating in countries of the American continent.  In the right hand column of point 7.1, heading (d) is replaced by the following: (d) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core), the latter to be indicated on the certificates referred to in Article 13.1.(ii).  In the right hand column of point 7.2, heading (c) is replaced by the following: (c) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the wood (including at its core), the latter to be indicated on the certificates referred to in Article 13.1.(ii).  In point 7.3, the text in the right hand column, is replaced by the following: Official statement that the isolated bark: (a) has been subjected to an appropriate fumigation with a fumigant approved in accordance with the procedure laid down in Article 18.2. There shall be evidence thereof by indicating on the certificates referred to in Article 13.1.(ii), the active ingredient, the minimum bark temperature, the rate (g/m3) and the exposure time (h), or (b) has undergone an appropriate heat treatment to achieve a minimum temperature of 56 °C for a minimum duration of 30 continuous minutes throughout the entire profile of the bark (including at its core), the latter to be indicated on the certificates referred to in Article 13.1.(ii), and official statement that subsequent to its treatment the bark was transported until leaving the country issuing that statement outside of the flight season of the vector Monochamus, taking into account a safety margin of four additional weeks at the beginning and at the end of the expected flight season, or with a protective covering ensuring that infestation with Bursaphelenchus xylophilus (Steiner et BÃ ¼hrer) Nickle et al. or its vector cannot occur.  Point 8 is deleted,  Point 11.4 is replaced by the following: 11.4. Plants of Fraxinus L., Juglans ailantifolia Carr., Juglans mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold & Zucc., other than fruit and seeds, but including cut branches with or without foliage, originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA Official statement that the plants originate in an area recognised as being free from Agrilus planipennis Fairmaire in accordance with the procedure referred to in Article 18(2). The name of the area shall be mentioned on the certificates referred to in Article 13.1.(ii).  The following point 11.5 is inserted after point 11.4: 11.5 Plants of Betula L., other than fruit and seeds, but including cut branches of Betula L. with or without foliage Official statement that the plants originate in a country known to be free of Agrilus anxius Gory.  Points 15 and 16 are deleted,  The following points 18.1, 18.2 and 18.3 are inserted after point 18: 18.1. Plants of Aegle CorrÃ ªa, Aeglopsis Swingle, Afraegle Engl, Atalantia CorrÃ ªa, Balsamocitrus Stapf, Burkillanthus Swingle, Calodendrum Thunb., Choisya Kunth, Clausena Burm. f., Limonia L., Microcitrus Swingle., Murraya J. Koenig ex L., Pamburus Swingle, Severinia Ten., Swinglea Merr., Triphasia Lour. and Vepris Comm., other than fruit (but including seeds); and seeds of Citrus L., Fortunella Swingle and Poncirus Raf., and their hybrids, originating in third countries Without prejudice to the provisions applicable to the plants in Annex IV(A)(I)(18.2) and (18.3), official statement that the plants originate in a country recognised as being free from Candidatus Liberibacter spp., causal agent of Huanglongbing disease of citrus/citrus greening, in accordance with the procedure referred to in Article 18 (2). 18.2. Plants of Casimiroa La Llave, Clausena Burm. f., Vepris Comm, Zanthoxylum L., other than fruit and seed, originating in third countries Without prejudice to the provisions applicable to the plants in Annex IV(A)I(18.1) and (18.3), official statement that: (a) the plants originate in a country in which Trioza erytreae Del Guercio is known not to occur, or (b) the plants originate in an area free from Trioza erytreae Del Guercio, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13.1 (ii) of this Directive under the rubric Additional declaration . 18.3. Plants of Aegle CorrÃ ªa, Aeglopsis Swingle, Afraegle Engl., Amyris P. Browne, Atalantia CorrÃ ªa, Balsamocitrus Stapf, Choisya Kunth, Citropsis Swingle & Kellerman, Clausena Burm. f., Eremocitrus Swingle, Esenbeckia Kunth., Glycosmis CorrÃ ªa, Limonia L., Merrillia Swingle, Microcitrus Swingle, Murraya J. Koenig ex L., Naringi Adans., Pamburus Swingle, Severinia Ten., Swinglea Merr., Tetradium Lour., Toddalia Juss., Triphasia Lour., Vepris Comm., Zanthoxylum L., other than fruit and seed, originating in third countries Without prejudice to the provisions applicable to the plants in Annex IV(A)I(18.1) and (18.2), official statement that: (a) the plants originate in a country in which Diaphorina citri Kuway is known not to occur, or (b) the plants originate in an area free from Diaphorina citri Kuway, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13.1 (ii) of this Directive under the rubric Additional declaration .  In headings (aa) and (bb) of point 25.4, the words Pseudomonas solanacearum (Smith) Smith are replaced by Ralstonia solanacearum (Smith) Yabuuchi et al.  In the right hand column of point 25.4.1, the words Pseudomonas solanacearum (Smith) Smith are replaced by Ralstonia solanacearum (Smith) Yabuuchi et al.  In the left hand column of point 25.6, the words Lycopersicon lycopersicum (L.) Karsten ex Farw. are replaced by Solanum lycopersicum L.  Point 25.7 is replaced by the following: 25.7 Plants of Capsicum annuum L., Solanum lycopersicum L., Musa L., Nicotiana L. and Solanum melongena L., intended for planting other than seeds, originating in countries where Ralstonia solanacearum (Smith) Yabuuchi et al. is known to occur Without prejudice to the provisions applicable to the plants listed in Annex III(A)(11) and (13), and Annex IV(A)(I)(25.5) and (25.6), where appropriate, official statement that: (a) the plants originate in areas which have been found free from Ralstonia solanacearum (Smith) Yabuuchi et al., or (b) no symptoms of Ralstonia solanacearum (Smith) Yabuuchi et al. have been observed on the plants at the place of production since the beginning of the last complete cycle of vegetation.  Point 27.1 is replaced by the following: 27.1 Plants of Dendranthema (DC.) Des Moul., Dianthus L. and Pelargonium l'HÃ ©rit. ex Ait., intended for planting, other than seeds Official statement that: (aa) the plants originate in an area free from Helicoverpa armigera (HÃ ¼bner) and Spodoptera littoralis (Boisd.), established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (a) no signs of Helicoverpa armigera (HÃ ¼bner), or Spodoptera littoralis (Boisd.) have been observed at the place of production since the beginning of the last complete cycle of vegetation, or (b) the plants have undergone appropriate treatment to protect them from the said organisms.  Point 27.2 is replaced by the following: 27.2 Plants of Dendranthema (DC.) Des Moul., Dianthus L. and Pelargonium l'HÃ ©rit. ex Ait., other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV(A) (I)(27.1), official statement that: (aa) the plants originate in an area free from Spodoptera eridania (Cramer), Spodoptera frugiperda Smith and Spodoptera litura (Fabricius), established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (a) no signs of Spodoptera eridania (Cramer), Spodoptera frugiperda Smith, or Spodoptera litura (Fabricius) have been observed at the place of production since the beginning of the last complete cycle of vegetation, or (b) the plants have undergone appropriate treatment to protect them from the said organisms.  In the left hand column of point 28.1, the words, Lycopersicon lycopersicum (L.) Karsten ex Farw. are replaced by Solanum lycopersicum L.  In the right hand column of point 32.1, the following heading (d) is added after heading (c): or (d) originate from plant material (explant) which is free from Liriomyza sativae (Blanchard) and Amauromyza maculosa (Malloch); are grown in vitro in a sterile medium under sterile conditions that preclude the possibility of infestation with Liriomyza sativae (Blanchard) and Amauromyza maculosa (Malloch); and are shipped in transparent containers under sterile conditions.  In the right hand column of point 32.3, the following heading (d) is added after heading (c): or (d) the plants originate from plant material (explant) which is free from Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess); are grown in vitro in a sterile medium under sterile conditions that preclude the possibility of infestation with Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess); and are shipped in transparent containers under sterile conditions.  Point 33 is replaced by the following: 33. Plants with roots, planted or intended for planting, grown in the open air Official statement that: (a) the place of production is known to be free from Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al. and Synchytrium endobioticum (Schilbersky) Percival, and (b) the plants originate from a field known to be free from Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens.  In the right hand column of point 36.1, in, the following heading (d) is added after heading (c): or (d) originate from plant material (explant) which is free from Thrips palmi Karny; are grown in vitro in a sterile medium under sterile conditions that preclude the possibility of infestation with Thrips palmi Karny; and are shipped in transparent containers under sterile conditions.  The following point 36.3 is inserted after point 36.2: 36.3 Fruits of Capsicum L. originating in Belize, Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras, Jamaica, Mexico, Nicaragua, Panama, Puerto Rico, USA and French Polynesia where Anthonomus eugenii Cano is known to occur Official statement that the fruits: (a) originate in an area free from Anthonomus eugenii Cano, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13.1 (ii) of this Directive under the rubric Additional declaration  or (b) originate in a place of production, established in the country of export by the national plant protection organisation in that country, as being free from Anthonomus eugenii Cano, in accordance with relevant International Standards for Phytosanitary Measures, and which is mentioned on the certificates referred to in Article 13.1 (ii) of this Directive under the rubric Additional declaration , and declared free from Anthonomus eugenii Cano on official inspections carried out at least monthly during the two months prior to export, at the place of production and its immediate vicinity.  Point 38.1 is deleted.  In the right hand column of point 45.1, the following heading (d) is added after heading (c): or (d) originate from plant material (explant) which is free from Bemisia tabaci Genn. (non-European populations); are grown in vitro in a sterile medium under sterile conditions that preclude the possibility of infestation with Bemisia tabaci Genn. (non-European populations); and are shipped in transparent containers under sterile conditions.  In the left hand column of point 45.3, the words Lycopersicon lycopersicum (L.) Karsten ex Farw. are replaced by Solanum lycopersicum L.  In the right hand column of point 46, the following heading (d) is added after heading (c): or (d) the plants originate from plant material (explant) which is free from Bemisia tabaci Genn. (non-European populations) and which did not show any symptoms of the relevant harmful organisms; are grown in vitro in a sterile medium under sterile conditions that preclude the possibility of infestation with Bemisia tabaci Genn. (non-European populations); and are shipped in transparent containers under sterile conditions.  In the left hand column of point 48, the words Lycopersicon lycopersicum (L.) Karsten ex Farw. are replaced by Solanum lycopersicum L.  In the right hand column of point 49.1, the following heading (c) is added after heading (b): or (c) the seeds have been subjected to an appropriate physical treatment against Ditylenchus dipsaci (KÃ ¼hn) Filipjev and have been found to be free of this harmful organism after laboratory tests on a representative sample. (ii) Section II is amended as follows:  Point 10 is replaced by the following: 10. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruit and seeds Official statement that: (a) the plants originate in areas known to be free from Spiroplasma citri Saglio et al., Phoma tracheiphila (Petri), Kanchaveli and Gikashvili and Citrus tristeza virus (European strains), or (b) the plants derive from a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and has been subjected to official individual testing for, at least, Citrus tristeza virus (European strains), using appropriate tests or methods in line with international standards, and have been growing permanently in an insectproof glasshouse or in an isolated cage on which no symptoms of Spiroplasma citri Saglio et al., Phoma tracheiphila (Petri) Kanchaveli and Gikashvili and Citrus tristeza virus (European strains) have been observed, or (c) the plants:  have been derived from a certification scheme requiring them to be derived in direct line from material which has been maintained under appropriate conditions and has been subjected to official individual testing for, at least Citrus tristeza virus (European strains), using appropriate tests or methods in line with international standards, and has been found in these tests, free from Citrus tristeza virus (European strains), and certified free from at least Citrus tristeza virus (European strains) in official individual tests carried out according to the methods mentioned in this indent, and  have been inspected and no symptoms of Spiroplasma citri Saglio et al., Phoma tracheiphila (Petri) Kanchaveli et Gikashvili, and Citrus tristeza virus (European strains) have been observed since the beginning of the last complete cycle of vegetation.  The following point 10.1 is inserted after point 10: 10.1. Plants of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybridsand Casimiroa La Llave, Clausena Burm f., Vepris Comm., Zanthoxylum L., other than fruit and seed Official statement that the plants originate in an area free from Trioza erytreae Del Guercio, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures.  Point 18.1 is replaced by the following: 18.1. Tubers of Solanum tuberosum L., intended for planting Official statement that: (a) the Union provisions to combat Synchytrium endobioticum (Schilbersky) Percival have been complied with; and (b) either the tubers originate in an area known to be free from Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al. or the Union provisions to combat Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al. have been complied with; and (d) (aa) either, the tubers originate in areas in which Ralstonia solanacearum (Smith) Yabuuchi et al.is known not to occur; or (bb) in areas where Ralstonia solanacearum (Smith) Yabuuchi et al. is known to occur, the tubers originate from a place of production found free from Ralstonia solanacearum (Smith) Yabuuchi et al., or considered to be free thereof, as a consequence of the implementation of an appropriate procedure aiming at eradicating Ralstonia solanacearum (Smith) Yabuuchi et al.; and (e) either, the tubers originate in areas in which Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen are known not to occur, or in areas where Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen are known to occur:  either, the tubers originate from a place of production which has been found free from Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen based on an annual survey of host crops by visual inspection of host plants at appropriate times and by visual inspection both externally and by cutting of tubers after harvest from potato crops grown at the place of production, or  the tubers after harvest have been randomly sampled and, either checked for the presence of symptoms after an appropriate method to induce symptoms or laboratory tested, as well as inspected visually both externally and by cutting the tubers, at appropriate times and in all cases at the time of closing of the packages or containers before marketing according to the provisions on closing in Council Directive 66/403/EEC, and no symptoms of Meloidogyne chitwoodi Golden et al. (all populations) and Meloidogyne fallax Karssen have been found.  The following point 18.1.1 is inserted after point 18.1: 18.1.1 Tubers of Solanum tuberosum L., intended for planting, other than those to be planted in accordance with Article 4.4(b) of Council Directive 2007/33/EC Without prejudice to the requirements applicable to the tubers of Solanum tuberosum L., intended for planting in Annex IV, Part A, Section II (18.1), official statement that the Union provisions to combat Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens are complied with.  In the right hand column of point 18.3, the words Pseudomonas solanacearum (Smith) Smith are replaced by Ralstonia solanacearum (Smith) Yabuuchi et al.  Point 18.5 is replaced by the following: 18.5 Tubers of Solanum tuberosum L., other than those mentioned in Annex IV(A)(II)(18.1), (18.1.1), (18.2), (18.3) or (18.4) There shall be evidence by a registration number put on the packaging, or in the case of loose-loaded potatoes transported in bulk, on the vehicle transporting the potatoes, that the potatoes have been grown by an officially registered producer, or originate from officially registered collective storage or dispatching centres located in the area of production, indicating that the tubers are free from Ralstonia solanacearum (Smith) Yabuuchi et al. and that (a) the Union provisions to combat Synchytrium endobioticum (Schilbersky) Percival, and (b) where appropriate, the Union provisions to combat Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al., and (c) the Union provisions to combat Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens are complied with.  The following point 18.6.1 is inserted after point 18.6: 18.6.1 Plants with roots, intended for planting, of Capsicum spp., Solanum lycopersicum L. and Solanum melongena L., other than those to be planted in accordance with Article 4.4(a) of Council Directive 2007/33/EC Without prejudice to the requirements applicable to the plants in Annex IV, Part A, Section II (18.6) official statement that the Union provisions to combat Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens are complied with.  Point 18.7 is replaced by the following: 18.7 Plants of Capsicum annuum L., Solanum lycopersicum L., Musa L., Nicotiana L., and Solanum melongena L., intended for planting, other than seeds Without prejudice to the requirements applicable to the plants listed in Annex IV(A)(II)(18.6) where appropriate, official statement that: (a) the plants originate in areas which have been found free from Ralstonia solanacearum (Smith) Yabuuchi et al., or (b) no symptoms of Ralstonia solanacearum (Smith) Yabuuchi et al. have been observed on the plants at the place of production since the beginning of the last complete cycle of vegetation.  Point 20 is replaced by the following: 20. Plants of Dendranthema (DC.) Des Moul., Dianthus L. and Pelargonium l'HÃ ©rit. ex Ait., intended for planting, other than seeds Official statement that: (aa) the plants originate in an area free from Helicoverpa armigera (HÃ ¼bner) and Spodoptera littoralis (Boisd.), established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures; or (a) no signs of Helicoverpa armigera (HÃ ¼bner), or Spodoptera littoralis (Boisd.) have been observed at the place of production since the beginning of the last complete cycle of vegetation; or (b) the plants have undergone appropriate treatment to protect them from the said organisms.  In the right hand column of point 23, the following heading (d) is added after heading (c): or (d) the plants originate from plant material (explant) which is free from Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess); are grown in vitro in a sterile medium under sterile conditions that preclude the possibility of infestation with Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess); and are shipped in transparent containers under sterile conditions.  Point 24 is replaced by the following: 24. Plants with roots, planted or intended for planting, grown in the open air There shall be evidence that the place of production is known to be free from Clavibacter michiganensis ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al. and Synchytrium endobioticum (Schilbersky) Percival.  The following point 24.1 is inserted after point 24: 24.1 Plants with roots, intended for planting, grown in the open air, of Allium porrum L., Asparagus officinalis L., Beta vulgaris L., Brassica spp. and Fragaria L. and bulbs, tubers and rhizomes, grown in the open air, of Allium ascalonicum L., Allium cepa L., Dahlia spp., Gladiolus Tourn. ex L., Hyacinthus spp., Iris spp., Lilium spp., Narcissus L. and Tulipa L., other than those plants, bulbs, tubers and rhizomes to be planted in accordance with Article 4.4(a) or (c) of Council Directive 2007/33/EC Without prejudice to the requirements applicable to the plants in Annex IV, Part A, Section II (24) there shall be evidence that the Union provisions to combat Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens are complied with.  In the left hand column of point 26.1 the words Lycopersicon lycopersicum (L.) Karsten ex Farw. are replaced by Solanum lycopersicum L.  In the left hand column of point 27, the words Lycopersicon lycopersicum (L.) Karsten ex Farw. are replaced by Solanum lycopersicum L.  In the right hand column of point 28.1, the following heading (c) is added after heading (b): or (c) the seeds have been subjected to an appropriate physical treatment against Ditylenchus dipsaci (KÃ ¼hn) Filipjev and have been found to be free of this harmful organism after laboratory tests on a representative sample. (b) Part B is amended as follows:  In points 4, 10 and 14.2, the text in the third column, protected zone(s), is replaced by the following: EL, IRL, UK  In points 6.3 and 14.9, the text in the third column, protected zone(s), is replaced by the following: CZ, IRL, S, UK  The following point 19.1 is inserted after point 19: 19.1. Plants of Castanea Mill., intended for planting Without prejudice to the provisions applicable to the plants listed in Annex III(A)(2) and IV(A)(I)(11.1), and (11.2), official statement that: (a) the plants have been grown throughout their life in places of production in countries where Cryphonectria parasitica (Murrill) Barr is known not to occur; or (b) the plants have been grown throughout their life in an area free from Cryphonectria parasitica (Murrill) Barr, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary measures or (c) the plants have been grown throughout their life in the protected zones listed in the right-hand column CZ, IRL, S, UK  Point 20.3 is replaced by the following: 20.3. Plants with roots, planted or intended for planting, grown in the open air There shall be evidence thatthe plants originate from a field known to be free from Globodera pallida (Stone) Behrens. FI, LV, SI, SK  In point 21, the text in the third column, protected zone(s), is replaced by the following: E (except the autonomous communities of Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the Comarca of the Community of Calatayud (Aragon) and the province of Guipuzcoa (Basque Country)), EE, F (Corsica), IRL, I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to, Ohrady, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands).  In point 21.3, the text in the third column, protected zone(s), is replaced by the following: E (except the autonomous communities of Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, and the Comarca of the Community of Calatayud (Aragon) and the province of Guipuzcoa (Basque Country)), EE, F (Corsica), IRL, I (Abruzzo, Apulia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza), Lazio, Liguria, Lombardy (except the provinces of Mantua and Sondrio), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza d'Adige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to, Ohrady, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands).  Point 31 is replaced by the following: 31. Fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids originating in BG, HR, SI, EL (Regional Units of Argolida and Chania), P (Algarve and Madeira), E, F, CY and I Without prejudice to the requirement in Annex IV Part A Section II point 30.1 that packaging should bear an origin mark: (a) the fruits shall be free from leaves and peduncles; or (b) in the case of fruits with leaves or peduncles, official statement that the fruits are packed in closed containers which have been officially sealed and shall remain sealed during their transport through a protected zone, recognised for these fruits, and shall bear a distinguishing mark to be reported on the passport. EL (except the Regional Units of Argolida and Chania), M, P (except Algarve and Madeira)  Point 32 is replaced by the following 32. Plants of Vitis L., other than fruit and seeds Without prejudice to the provisions applicable to the plants listed in Annex III(A)(15), IVA(II)17, and IVB21.1, official statement that: (a) the plants originate and have been grown in a place of production in a country where Grapevine flavescence dorÃ ©e MLO is not known to occur; or (b) the plants originate and have been grown in a place of production in an area free from Grapevine flavescence dorÃ ©e MLO established by the national plant protection organisation in accordance with the relevant international standards; or (c) the plants originate and have been grown in either the Czech Republic, France (Alsace, Champagne-Ardenne, Picardie (dÃ ©partement de l'Aisne), Ile de France (communes de Citry, Nanteuil-sur-Marne et SaÃ ¢cy-sur-Marne) and Lorraine) or Italy (Apulia, Basilicata and Sardinia); or (cc) the plants originate and have been grown in Switzerland (except the Canton of Ticino and the Misox Valley); or (d) the plants originate and have been grown in a place of production where: (aa) no symptoms of Grapevine flavescence dorÃ ©e MLO have been observed on the mother-stock plants since the beginning of the last two complete cycles of vegetation; and (bb) either (i) no symptoms of Grapevine flavescence dorÃ ©e MLO have been found on the plants in the place of production; or, (ii) the plants have undergone hot water treatment of at least 50 °C for 45 minutes in order to eliminate the presence of Grapevine flavescence dorÃ ©e MLO. CZ, FR (Alsace, Champagne-Ardenne, Picardie (dÃ ©partement de l'Aisne), Ile de France (communes de Citry, Nanteuil-sur-Marne et SaÃ ¢cy-sur-Marne) and Lorraine), I (Apulia, Basilicata and Sardinia)  The following point 33 is inserted after point 32: 33. Plants of Castanea Mill., other than plants in tissue culture, fruit and seeds Without prejudice to the provisions applicable to the plants listed in Annex III(A)(2) and IV(A)(I)(11.1) and (11.2), official statement that: (a) the plants have been grown throughout their life in places of production in countries where Dryocosmus kuriphilus Yasumatsu is known not to occur, or (b) the plants have been grown throughout their life in an area free from Dryocosmus kuriphilus Yasumatsu, established by the national plant protection organisation in accordance with relevant International Standards for Phytosanitary Measures, or (c) the plants have been grown throughout their life in the protected zones listed in the right-hand column. IRL, P, UK (5) Annex V is amended as follows: (a) Part A is amended as follows: (i) Section I is amended as follows:  Point 1.4 is replaced by the following: 1.4. Plants of Fortunella Swingle, Poncirus Raf., and their hybrids, Casimiroa La Llave, Clausena Burm. f., Vepris Comm., Zanthoxylum L. and Vitis L., other than fruit and seeds.  Point 2.1 is replaced by the following: 2.1. Plants intended for planting, other than seeds, of the genera Abies Mill., Apium graveolens L., Argyranthemum spp., Asparagus officinalis L., Aster spp., Brassica spp., Castanea Mill., Cucumis spp., Dendranthema (DC.) Des Moul., Dianthus L. and hybrids, Exacum spp., Fragaria L., Gerbera Cass., Gypsophila L., all varieties of New Guinea hybrids of Impatiens L., Lactuca spp., Larix Mill., Leucanthemum L., Lupinus L., Pelargonium l'HÃ ©rit. ex Ait., Picea A. Dietr., Pinus L., Platanus L., Populus L., Prunus laurocerasus L., Prunus lusitanica L., Pseudotsuga Carr., Quercus L., Rubus L., Spinacia L., Tanacetum L., Tsuga Carr., Verbena L. and other plants of herbaceous species, other than plants of the family Gramineae, intended for planting, and other than bulbs, corms, rhizomes, seeds and tubers  In the third indent of point 2.4, the words Lycopersicon lycopersicum (L.) Karsten ex Farw. are replaced by Solanum lycopersicum L.  Point 3 is replaced by the following: 3. Bulbs, corms, tubers and rhizomes intended for planting, produced by producers whose production and sale is authorised to persons professionally engaged in plant production, other than those plants, plant products and other objects which are prepared and ready for sale to the final consumer, and for which it is ensured by the responsible official bodies of the Member States, that the production thereof is clearly separate from that of other products of Camassia Lindl., Chionodoxa Boiss., Crocus flavus Weston Golden Yellow , Dahlia spp., Galanthus L., Galtonia candicans (Baker) Decne., miniature cultivars and their hybrids of the genus Gladiolus Tourn. ex L., such as Gladiolus callianthus Marais, Gladiolus colvillei Sweet, Gladiolus nanus hort., Gladiolus ramosus hort. and Gladiolus tubergenii hort., Hyacinthus L., Iris L., Ismene Herbert, Lilium spp., Muscari Miller, Narcissus L., Ornithogalum L., Puschkinia Adams, Scilla L., Tigridia Juss. and Tulipa L. (ii) Section II is amended as follows:  Point 1.2 is replaced by the following: 1.2. Plants intended for planting, other than seeds, of Populus L., Beta vulgaris L. and Quercus spp., other than Quercus suber  In point 1.3 the words , Castanea Mill. are inserted after Amelanchier Med.  In point 1.8 the words , Castanea Mill. are inserted after Beta vulgaris L. (b) Part B is amended as follows: (i) Section I is amended as follows:  Points 1 and 2 are replaced by the following: 1. Plants, intended for planting, other than seeds but including seeds of Cruciferae, Gramineae, Trifolium spp., originating in Argentina, Australia, Bolivia, Chile, New Zealand and Uruguay, genera Triticum, Secale and X Triticosecale from Afghanistan, India, Iran, Iraq, Mexico, Nepal, Pakistan, South Africa and the USA, Citrus L., Fortunella Swingle and Poncirus Raf., and their hybrids, Capsicum spp., Helianthus annuus L., Solanum lycopersicum L., Medicago sativa L., Prunus L., Rubus L., Oryza spp., Zea mais L., Allium ascalonicum L., Allium cepa L., Allium porrum L., Allium schoenoprasum L. and Phaseolus L. 2. Parts of plants, other than fruits and seeds, of:  Castanea Mill., Dendranthema (DC.) Des Moul., Dianthus L., Gypsophila L., Pelargonium l'Herit. ex Ait, Phoenix spp., Populus L., Quercus L., Solidago L. and cut flowers of Orchidaceae,  conifers (Coniferales),  Acer saccharum Marsh., originating in the USA and Canada,  Prunus L., originating in non-European countries,  Cut flowers of Aster spp., Eryngium L., Hypericum L., Lisianthus L., Rosa L. and Trachelium L., originating in non-European countries,  Leafy vegetables of Apium graveolens L., Ocimum L., Limnophila L. and Eryngium L.,  Leaves of Manihot esculenta Crantz,  Cut branches of Betula L. with or without foliage,  Cut branches of Fraxinus L., Juglans ailantifolia Carr., Juglans mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold & Zucc., with or without foliage, originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA,  Amiris P. Browne, Casimiroa La Llave, Citropsis Swingle & Kellerman, Eremocitrus Swingle, Esenbeckia Kunth., Glycosmis CorrÃ ªa, Merrillia Swingle, Naringi Adans., Tetradium Lour., Toddalia Juss. and Zanthoxylum L.  The following point 2.1 is inserted after point 2: 2.1 Parts of plants, other than fruits but including seeds, of Aegle CorrÃ ªa, Aeglopsis Swingle, Afraegle Engl., Atalantia CorrÃ ªa, Balsamocitrus Stapf, Burkillanthus Swingle, Calodendrum Thunb., Choisya Kunth, Clausena Burm. f., Limonia L., Microcitrus Swingle, Murraya J. Koenig ex L., Pamburus Swingle, Severinia Ten., Swinglea Merr., Triphasia Lour and Vepris Comm.  In point 3 the following indent is added: - Capsicum L.  Points 5 and 6 are replaced by the following: 5. Isolated bark of:  conifers (Coniferales), originating in non-European countries,  Acer saccharum Marsh, Populus L., and Quercus L. other than Quercus suber L.,  Fraxinus L., Juglans ailantifolia Carr., Juglans mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold & Zucc., originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA,  Betula L., originating in Canada and the USA. 6. Wood within the meaning of the first subparagraph of Article 2(2), where it: (a) has been obtained in whole or part from one of the order, genera or species as described hereafter, except wood packaging material defined in Annex IV, Part A, Section I, Point 2:  Quercus L., including wood which has not kept its natural round surface, originating in the USA, except wood which meets the description referred to in (b) of CN code 4416 00 00 and where there is documented evidence that the wood has been processed or manufactured using a heat treatment to achieve a minimum temperature of 176 °C for 20 minutes,  Platanus L., including wood which has not kept its natural round surface, originating in the USA or Armenia,  Populus L., including wood which has not kept its natural round surface, originating in countries of the American continent,  Acer saccharum Marsh., including wood which has not kept its natural round surface, originating in the USA and Canada,  Conifers (Coniferales), including wood which has not kept its natural round surface, originating in non-European countries, Kazakhstan, Russia and Turkey,  Fraxinus L., Juglans ailantifolia Carr., Juglans mandshurica Maxim., Ulmus davidiana Planch. and Pterocarya rhoifolia Siebold & Zucc., including wood which has not kept its natural round surface, originating in Canada, China, Democratic People's Republic of Korea, Japan, Mongolia, Republic of Korea, Russia, Taiwan and USA,  Betula L., including wood which has not kept its natural round surface, originating in Canada and the USA; and (b) meets one of the following descriptions laid down in Annex I, Part two to Council Regulation (EEC) No 2658/87: CN code Description 4401 10 00 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms 4401 21 00 Coniferous wood, in chips or particles 4401 22 00 Non-coniferous wood, in chips or particles ex 4401 30 40 Sawdust, not agglomerated in logs, briquettes, pellets or similar forms ex 4401 30 80 Other wood waste and scrap, not agglomerated in logs, briquettes, pellets or similar forms 4403 10 00 Wood in the rough, treated with paint, stains, creosote or other preservatives, not stripped of bark or sapwood, or roughly squared 4403 20 Coniferous wood in the rough, other than treated with paint, stains, creosote or other preservatives, whether or not stripped of bark or sapwood, or roughly squared 4403 91 Oak wood (Quercus spp.) in the rough, other than treated with paint, stains, creosote or other preservatives, whether or not stripped of bark or sapwood, or roughly squared ex 4403 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.), beech (Fagus spp.) or birch (Betula L.)), in the rough, whether or not stripped of bark or sapwood, or roughly squared, not treated with paint, stains, creosote or other preservatives 4403 99 51 Sawlogs of birch (Betula L.) in the rough, whether or not stripped of bark or sapwood, or roughly squared 4403 99 59 Wood of birch (Betula L.) in the rough, whether or not stripped of bark or sapwood, or roughly squared, other than sawlogs ex 4404 Split poles; piles, pickets and stakes of wood, pointed but not sawn lengthwise 4406 Railway or tramway sleepers (cross-ties) of wood 4407 10 Coniferous wood, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 91 Oak wood (Quercus spp.), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 93 Wood of Acer saccharum Marsh, sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4407 95 Wood of ash (Fraxinus spp.) sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm ex 4407 99 Non-coniferous wood (other than tropical wood specified in subheading note 1 to Chapter 44 or other tropical wood, oak (Quercus spp.), beech (Fagus spp.), maple (Acer spp.), cherry (Prunus spp.) or ash (Fraxinus spp.)), sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or end-jointed, of a thickness exceeding 6 mm 4408 10 Coniferous sheets for veneering (including those obtained by slicing laminated wood), for plywood or for similar laminated wood and other wood, sawn lengthwise, sliced or peeled, whether or not planed, sanded, spliced or end-jointed, of a thickness not exceeding 6 mm 4416 00 00 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves 9406 00 20 Prefabricated buildings of wood (ii) In point 5 of Section II, the words Castanea Mill., are inserted before Dolichos Jacq..